
	

113 HR 4300 IH: Sacramento Valley Water Storage and Restoration Act of 2014
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4300
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. LaMalfa (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to take actions to support non-Federal investments in water
			 infrastructure improvements in the Sacramento Valley, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Sacramento Valley Water Storage and Restoration Act of 2014.
		2.FindingsCongress finds the following:
			(1)The State of California and much of the West are experiencing one of the driest years on record,
			 exacerbating water supply problems caused by a lack of surface water
			 storage infrastructure. The drought conditions have caused reductions in
			 water supplies to almost all water users in the State.
			(2)The Sites Project has been identified by the State of California and the Federal Government as an
			 important component to integrated water management in the Sacramento
			 Valley that would advance the co-equal objectives of improving water
			 management and restoring ecological health for beneficial uses of the
			 Sacramento-San Joaquin Delta and the Sacramento River watershed.
			(3)Among other things, the Sites Project would—
				(A)increase surface water storage to enhance water management flexibility in the Sacramento Valley;
				(B)provide flood control benefits;
				(C)improve conditions for fish, waterfowl, and wildlife in the Sacramento Valley, including anadromous
			 fish in the Sacramento River; and
				(D)improve the operation of the State’s water system to provide improvements in ecosystem and water
			 quality conditions in the Bay-Delta while providing a more reliable water
			 supply for the State of California.
				(4)The Sites Project has been shown to provide approximately 1,300,000 of additional yield when the
			 Sites Project is integrated into the operations of other State and Federal
			 reservoirs upstream of the Bay-Delta.
			(5)Healthy wetlands are of vital importance to wildlife in California and require a reliable supply of
			 water, and additional surface water storage can help meet water supply
			 goals under the Central Valley Project Improvement Act.
			(6)It is in the interests of the United States for the Federal Government to work with the Sites
			 Project Authority, which has been established under laws of the State of
			 California as an independent joint powers authority to, among other
			 things, study, promote, develop, design, finance, acquire, construct,
			 manage, and operate Sites Reservoir and related facilities, in order to
			 advance the Sites Project in the most expeditious and cost-effective
			 manner possible.
			3.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)CommissionerThe term Commissioner means the Commissioner of the Bureau of Reclamation.
			(3)BureauThe term Bureau means the Bureau of Reclamation.
			(4)AuthorityThe term Authority means the Sites Project Authority that entered into a Joint Powers Agreement on August 26, 2010,
			 for the purpose of advancing the Sites Project as a non-Federal facility
			 and includes Glenn-Colusa Irrigation District, Reclamation District 108,
			 the Tehama-Colusa Canal Authority, Maxwell Irrigation District, the County
			 of Glenn, the County of Colusa and Yolo County Flood Control and Water
			 Conservation District.
			(5)Sites projectThe term Sites Project means the Sites Reservoir in Glenn and Colusa Counties, California, and related facilities,
			 including associated water conveyance and hydropower generation and
			 transmission facilities.
			(6)StateThe term State means the State of California.
			(7)Central valley projectThe term Central Valley Project means all Federal reclamation projects located within or diverting water from or to the watershed
			 of the Sacramento and San Joaquin rivers and their tributaries as
			 authorized by the Act of August 26, 1937 (50 Stat. 850), and all Acts
			 amendatory or supplemental thereto, including but not limited to the Act
			 of October 17, 1940 (54 Stat. 1198, 1199), Act of December 22, 1944 (58
			 Stat. 887), Act of October 14, 1949 (63 Stat. 852), Act of September 26,
			 1950 (64 Stat. 1036), Act of August 27, 1954 (68 Stat. 879), Act of August
			 12, 1955 (69 Stat. 719), Act of June 3, 1960 (74 Stat. 156), Act of
			 October 23, 1962 (76 Stat. 1173), Act of September 2, 1965 (79 Stat. 615),
			 Act of August 19, 1967 (81 Stat. 167), Act of August 27, 1967 (81 Stat.
			 173), Act of October 23, 1970 (84 Stat. 1097), Act of September 28, 1976
			 (90 Stat. 1324) and Act of October 27, 1986 (100 Stat. 3050).
			(8)Repayment and water service contractsThe terms repayment contract and water service contract have the same meaning as provided in sections 9(d) and 9(e) of the Reclamation Project Act of 1939
			 (53 Stat. 1187, 1195), as amended.
			4.Feasibility study and environmental impact statement
			(a)Feasibility studyNo later than June 30, 2015, the Secretary, acting through the Bureau, shall finalize and publish
			 in the Federal Register, the feasibility study authorized in section
			 103(d)(1)(i)(II) of title I of Public Law 108–361.
			(b)Environmental impact statement and environmental impact reportNo later than June 30, 2015, the Secretary shall work with the Secretary of Commerce, the Army
			 Corps of Engineers and the Environmental Protection Agency Administrator
			 to coordinate the efforts of the relevant agencies and work with the
			 State, the Authority, and other stakeholders to complete and issue the
			 final joint environmental impact statement and environmental impact report
			 on the Sites Project.
			(c)Availability of documentsThe Secretary shall ensure that all documents associated with the preparation of planning and
			 feasibility studies and applicable environmental reviews under the
			 National Environmental Policy Act for the Sites Project shall be made
			 available to the Authority.
			(d)Financial assistance and other agreementsTo assist the Secretary in meeting the deadlines for completing the feasibility study and
			 environmental impact statement identified in this section, no later than
			 90 days following enactment, the Secretary, acting through the Bureau,
			 shall enter into such agreements with the Authority, including financial
			 assistance agreements, to carry out such work as the Bureau and the
			 Authority mutually agree is appropriate to ensure that all studies and
			 environmental reviews are completed on an expeditious basis and that the
			 shortest applicable process under the National Environmental Policy Act
			 shall be utilized, including in the completion of the final feasibility
			 study and final joint environmental impact statement and environmental
			 impact report on the Sites Project.
			(e)Non-Federal cost-ShareThe Secretary shall attribute all funds expended, or in-kind services provided, by the Authority or
			 the State to advance the Sites Project, including the $42,379,999 in
			 non-Federal funds provided to the North-of-Delta Offstream Storage
			 Feasibility Study reflected in the Bureau’s fiscal year 2015 Budget
			 Justification, to the non-Federal share of cost-share requirements for any
			 Federal support provided to the Sites Project.
			(f)Requirements of existing lawNothing in the section herein modifies existing requirements of Federal law.
			5.Construction
			(a)Authorization of constructionSection 103(d)(1)(B) of title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act, 118
			 Stat. 1681) is amended by—
				(1)adding after clause (i) the following:
					
						(ii)Construction authorizationIf the Secretary determines the project described in clause (ii)(I) of subparagraph (A) is
			 feasible, the Secretary is authorized to carry out the project in a manner
			 that is substantially in accordance with the recommended plan, and subject
			 to the conditions described in the feasibility study.;
				(2)striking in clause (iii), the project and inserting a project described in clause (ii)(I) of subparagraph (A); and
				(3)redesignating clause (ii) and (iii) as clause (iii) and (iv), respectively.
				(b)Project partnership agreementsAt the request of the Authority, the Bureau shall—
				(1)enter into a project partnership agreement with the Authority for the Authority to provide full
			 project management control for construction of the Sites Project, or a
			 separable element of the project, in accordance with plans approved by the
			 Secretary; and
				(2)following execution of the project partnership agreement, transfer to the Authority interest to
			 carry out construction of the project, or a separable element of the
			 project—
					(A)if applicable, the balance of the unobligated amounts appropriated for the Sites Project, except
			 that the Secretary shall retain sufficient amounts for the Bureau to carry
			 out any responsibilities of the Bureau relating to the project; and
					(B)additional amounts, as determined by the Secretary, from amounts made available to the Secretary,
			 except that the total amount transferred to the non-Federal interest shall
			 not exceed the updated estimate of the Federal share of the cost of
			 construction, including any required design.
					(c)Detailed project scheduleNot later than 180 days after entering into a Project Partnership agreement, the Authority, to the
			 maximum extent practicable, shall submit to the Secretary a detailed
			 project schedule, based on estimated funding levels, that lists all
			 deadlines for each milestone in the construction of the project.
			(d)AdministrationAll laws and regulations that would apply to the Secretary if the Secretary were carrying out the
			 project shall apply to Authority, if the Authority enters into an
			 agreement with the Secretary to carry out the project under this section.
			6.Non-Federal project
			(a)In generalAt any time, notwithstanding any other provision of this Act, if the Commissioner determines and
			 the Secretary concurs, that the Sites Project can be expedited by the
			 Authority as a non-Federal project, and that there is a demonstrable
			 Federal interest for the Sites Project to be constructed and operated as a
			 non-Federal project, the Bureau is authorized and directed to take any and
			 all actions possible to advance the Sites Project as a non-Federal
			 project, including, but not limited to, entering into cost-shared
			 financial assistance agreements with the Authority to support construction
			 of the Sites Project as a non-Federal project.
			(b)Title; operations and maintenanceThe Authority shall hold title to all facilities constructed under this section, and shall be
			 solely responsible for the operation and maintenance costs of such
			 facilities.
			(c)Federal reviews and permitsThe Bureau shall be the lead Federal agency for the purposes of all Federal reviews, analyses,
			 opinions, statements, permits, licenses, or other approvals or decisions
			 required under Federal law to allow the Authority to construct the Sites
			 Project as a non-Federal project.
			(d)Coordinated operationsThe Secretary of the Interior is authorized and directed to execute and implement a long-term
			 agreement between the United States of America and the Authority that
			 shall provide for the coordination of operations of the Central Valley
			 Project and the Sites Project to—
				(1)satisfy any contracts entered into in subsection (e) of this Act;
				(2)help meet any unmet needs for Sacramento Valley in-basin water uses;
				(3)help meet any unmet needs of existing Central Valley Project repayment and water service contracts;
			 and
				(4)ensure that any surplus water supplies from the Sites Project are put to full and beneficial use.
				(e)ContractsThe Secretary is authorized to enter into long-term contracts with the Authority to acquire water
			 supplies made available from the Sites Project for the purposes of meeting
			 the requirements section 3406(b)(3) and section 3408(j) of Public Law
			 102–575, the Central Valley Project Improvement Act, and such other
			 purposes as the Secretary may deem appropriate.
			7.Environmental review and permittingWith respect to the Sites Project, the Bureau shall—
			(1)be the lead Federal agency for the purposes of all Federal reviews, analyses, opinions, statements,
			 permits, licenses, or other approvals or decisions required under Federal
			 law to allow either the Bureau or the Authority to construct the Sites
			 Project, including all requirements under—
				(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
				(C)any other Federal law applicable to the construction of the Sites Project facilities by the Bureau
			 or the Authority; and
				(2)take such steps as are necessary to ensure that all Federal reviews, analyses, opinions,
			 statements, permits, licenses, or other approvals or decisions required
			 under Federal law to allow either the Bureau or the Authority to construct
			 the Sites Project are completed on an expeditious basis and utilize the
			 shortest applicable process.
			8.Power generation
			(a)Purchase or market powerThe Secretary of Energy, acting through the Western Area Power Administration, shall determine no
			 later than June 30, 2015, if there is a Federal interest in—
				(1)providing power to the Sites Project; and
				(2)purchasing and marketing the power produced by the Sites Project.
				(b)Authorization To provide, market and purchase powerIf the Secretary of Energy determines there is a Federal interest in providing power to, and
			 purchasing and marketing power from, the Sites Project, the Secretary of
			 Energy is authorized and directed to take such actions as are necessary to
			 support that determination.
			(c)Permit lead and marketing of power if western area power administration forgoes participation in
			 the sites projectIf the Sites Project is constructed as a non-Federal project by the Authority and the Secretary of
			 Energy determines that there is no Federal interest in the Western Area
			 Power Administration managing power provided to or emanating from the
			 Sites Project, the Secretary of the Interior, acting through the Bureau,
			 is authorized and directed to provide such support as is necessary to
			 enable the Authority market the energy produced by the Sites Project,
			 including securing all permits associated with managing power used and
			 produced by the Sites Project.
			(d)Delivery and management of waterNothing in this subsection shall alter or impede the delivery and management of water, as water
			 used for hydropower generation shall be deemed incidental to uses of water
			 for which the Sites Project is intended to serve.
			9.Compliance with environmental lawsNothing in this Act modifies or alters any obligations under—
			(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
			(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
			10.Savings clauseNothing in this Act shall be construed to preempt any existing State law, including but not limited
			 to area of origin and other water rights protections.
		
